Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed January 19, 2021 is a reissue of U.S. Patent 10,512,651 (hereafter the '651 patent), which issued from U.S. application Serial No. 15/506,421 (the ‘421 application) with claims 1-20 on December 24, 2019.

Non-Compliant Amendment
The amendment to the specification filed 01/19/2021 does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
As set forth in 37 CFR 1.173(b)(1), “[t]he precise point in the specification must be identified where any added or rewritten paragraph is located”.  The amendment to the specification states “the paragraph on page 1, column 1, lines 16-23”.  However, page 1 of the patent is the cover page of the patent, not the location of col. 1, lines 16-23.  Accordingly, the amendment should state “the paragraph at column 1, lines 16-23”.

Reissue Applications
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The error statement in the reissue declaration filed 01/19/2021, i.e., “Correction of inventorship” is insufficient.  In particular, for correction of inventorship and as noted in MPEP 1412.04(II), “[t]he reissue oath or declaration pursuant to 37 CFR 1.175 must state that the applicant believes the original patent to be wholly or partly inoperative or invalid through error of a person being incorrectly named in an issued patent as the inventor, or through error of an inventor incorrectly not named in an issued patent (emphasis added)”.  Accordingly, since an inventor is being added in the current reissue application, the error statement should be, for example, “An inventor incorrectly not named in U.S. Patent 10,512,651.”
Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-20 directed to a method of treating cancer in a patient in need.  Claim 1 is representative:
1.  A method of treating cancer in a patient in need comprising administering to said patient an effective amount of a pharmaceutical composition comprising an effective amount of MK2 inhibitor BIO-475863 (CAS-41179-33-3) or PF-3644022 according to the chemical structure:

    PNG
    media_image1.png
    156
    418
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    193
    376
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt or hydrate thereof; wherein said cancer is colorectal cancer, gastric cancer, head and neck cancer or lung cancer which overexpresses MK2 compared to normal tissue.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent 9,861,679 (the ‘679 patent) teaches treating cancer with MK2 inhibitor PF-3644022 (see claim 35).  A wide range of cancers can be treated including colon cancer, lung cancer, etc. (see ¶ bridging cols. 22-23).  The earliest effectively filed date for the ‘679 patent is 10/03/2014.  However, the instant claims are supported by provisional application 62/041,491 and thus, have an earlier effective filing date of 08/25/2014.  Accordingly, the ‘679 patent does not qualify as prior art.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,512,651 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Signed:

/ALAN D DIAMOND/Patent Reexam Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 
/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991